 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN M. SANCHEZ,                                     Case No. 1:18-cv-00966-SKO (PC)

12                          Plaintiff,                     FINDINGS AND RECOMMENDATION TO
                                                           DISMISS FOR FAILURE TO STATE A
13                                                         CLAIM
               v.
14                                                         (Doc. 9)
      BITER, et al.,
15                                                         TWENTY-ONE (21) DAY DEADLINE
                            Defendants.
16                                                         Clerk of Court to Assign a District Judge

17
     I.      Findings
18
             A.       Background
19
             Plaintiff, John M. Sanchez, is a state prisoner proceeding pro so in this civil rights action
20
     pursuant to 42 U.S.C. § 1983. Before Plaintiff’s Complaint was screened, he filed a First
21
     Amended Complaint which is before the Court for screening.1 (Doc. 9.) Plaintiff’s allegations do
22
     not state any cognizable claims and leave to amend need not be granted because Plaintiff will not
23
     be able to state a cognizable claim based on the events alleged in this action. This action should
24
     be dismissed.
25
     ///
26
27        1
            An amended complaint supercedes the original, Lacey v. Maricopa County, Nos. 09-15806, 09-15703, 2012
     WL 3711591, at *1 n.1 (9th Cir. Aug. 29, 2012) (en banc), and must be “complete in itself without reference to the
28   prior or superceded pleading,” Local Rule 220.

                                                              1
 1           B.      Screening Requirement
 2           The Court is required to screen complaints brought by prisoners seeking relief against a
 3   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 4   Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
 5   frivolous, malicious, fail to state a claim upon which relief may be granted, or that seek monetary
 6   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2); 28 U.S.C.
 7   § 1915(e)(2)(B)(i)-(iii). A complaint must be dismissed if it lacks a cognizable legal theory or
 8   fails to allege sufficient facts under a cognizable legal theory. See Balistreri v. Pacifica Police
 9   Department, 901 F.2d 696, 699 (9th Cir. 1990).
10           Section 1983 “provides a cause of action for the deprivation of any rights, privileges, or
11   immunities secured by the Constitution and laws of the United States.” Wilder v. Virginia Hosp.
12   Ass’n, 496 U.S. 498, 508 (1990) (quoting 42 U.S.C. § 1983). Section 1983 is not itself a source

13   of substantive rights, but merely provides a method for vindicating federal rights conferred

14   elsewhere. Graham v. Connor, 490 U.S. 386, 393-94 (1989).

15           To state a claim under § 1983, a plaintiff must allege two essential elements: (1) that a

16   right secured by the Constitution or laws of the United States was violated and (2) that the alleged

17   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

18   U.S. 42, 48 (1988); Ketchum v. Alameda Cnty., 811 F.2d 1243, 1245 (9th Cir. 1987). A

19   complaint will be dismissed if it lacks a cognizable legal theory or fails to allege sufficient facts

20   under a cognizable legal theory. See Balistreri v. Pacifica Police Department, 901 F.2d 696, 699

21   (9th Cir. 1990). “Notwithstanding any filing fee, or any portion thereof, that may have been paid,

22   the court shall dismiss the case at any time if the court determines that . . . the action or appeal . . .

23   fails to state a claim upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

24           C.      Summary of the First Amended Complaint

25           Plaintiff, who is currently housed at California State Prison, Corcoran (“CSP-Cor”),

26   names Jorge Cobos, I.W.L. State Employee, Dr. Gill, and Warden M. Biter, as Defendants in this

27   action. Plaintiff’s allegations are very brief. In Claim 1, Plaintiff contends his civil right has

28   allegedly been violated as follows: “Cause of Action; My free staff state employee made a

                                                         2
 1   negligent decision to move a stack of 20 sheets of sheet rock at one time which he dropped. In
 2   turn yanked my arm, tore my rotator cuff, separated my clavicale which required surgery.” (Doc.
 3   9, p. 3.) Under supporting facts Plaintiff writes: “I.W.L. Construction free staff did not properly
 4   train me before having moved 20 sheets of sheet rock at one time.” (Id.) Plaintiff seeks
 5   compensation for his pain and suffering, the scars on his body, future damages and loss of wages.
 6   (Id., at p. 5.) Plaintiff attaches several pages of exhibits which confirm that this was a work
 7   related accident that, at most, occurred as a result of negligence, which is not actionable under §
 8   1983. Plaintiff may be able to pursue his claims in a negligence action under California law, or
 9   before a Workers’ Compensation Appeals Board, but he cannot state a cognizable claim for
10   violation of his federal rights without fabrication, which justifies dismissal.
11           D.      Pleading Requirements
12                   1.      Federal Rule of Civil Procedure 8(a)

13           “Rule 8(a)’s simplified pleading standard applies to all civil actions, with limited

14   exceptions,” none of which applies to section 1983 actions. Swierkiewicz v. Sorema N. A., 534

15   U.S. 506, 512 (2002); Fed. R. Civ. Pro. 8(a). A complaint must contain “a short and plain

16   statement of the claim showing that the pleader is entitled to relief . . . .” Fed. R. Civ. Pro. 8(a).

17   “Such a statement must simply give the defendant fair notice of what the plaintiff’s claim is and

18   the grounds upon which it rests.” Swierkiewicz, 534 U.S. at 512.

19           Detailed factual allegations are not required, but “[t]hreadbare recitals of the elements of a

20   cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556

21   U.S. 662, 678 (2009), quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

22   Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim that is

23   plausible on its face.’” Iqbal, 556 U.S. at 678, quoting Twombly, 550 U.S. at 555. Factual

24   allegations are accepted as true, but legal conclusions are not. Iqbal, at 678; see also Moss v. U.S.

25   Secret Service, 572 F.3d 962, 969 (9th Cir. 2009); Twombly, 550 U.S. at 556-557.

26           While “plaintiffs [now] face a higher burden of pleadings facts . . . ,” Al-Kidd v. Ashcroft,

27   580 F.3d 949, 977 (9th Cir. 2009), the pleadings of pro se prisoners are still construed liberally

28   and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

                                                         3
 1   However, “the liberal pleading standard . . . applies only to a plaintiff’s factual allegations,”
 2   Neitze v. Williams, 490 U.S. 319, 330 n.9 (1989), “a liberal interpretation of a civil rights
 3   complaint may not supply essential elements of the claim that were not initially pled,” Bruns v.
 4   Nat’l Credit Union Admin., 122 F.3d 1251, 1257 (9th Cir. 1997) quoting Ivey v. Bd. of Regents,
 5   673 F.2d 266, 268 (9th Cir. 1982), and courts are not required to indulge unwarranted inferences,
 6   Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and
 7   citation omitted). The “sheer possibility that a defendant has acted unlawfully” is not sufficient,
 8   and “facts that are ‘merely consistent with’ a defendant’s liability” fall short of satisfying the
 9   plausibility standard. Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.
10          E.      Claims for Relief
11                  1.      Eighth Amendment
12                          a.      Conditions of Confinement

13          The Eighth Amendment protects prisoners from inhumane methods of punishment and

14   from inhumane conditions of confinement. Farmer v. Brennan, 511 U.S. 825 (1994); Morgan v.

15   Morgensen, 465 F.3d 1041, 1045 (9th Cir. 2006). Thus, no matter where they are housed, prison

16   officials have a duty to ensure that prisoners are provided adequate shelter, food, clothing,

17   sanitation, medical care, and personal safety. Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir.

18   2000) (quotation marks and citations omitted). To establish a violation of the Eighth

19   Amendment, the prisoner must “show that the officials acted with deliberate indifference. . . .”

20   Labatad v. Corrections Corp. of America, 714 F.3d 1155, 1160 (9th Cir. 2013) (citing Gibson v.

21   County of Washoe, 290 F.3d 1175, 1187 (9th Cir. 2002).

22          The deliberate indifference standard involves both an objective and a subjective prong.

23   First, the alleged deprivation must be, in objective terms, “sufficiently serious.” Farmer at 834.

24   Second, subjectively, the prison official must “know of and disregard an excessive risk to inmate

25   health or safety.” Id. at 837; Anderson v. County of Kern, 45 F.3d 1310, 1313 (9th Cir. 1995).

26          Objectively, extreme deprivations are required to set forth a conditions of confinement

27   claim, and only those deprivations denying the minimal civilized measure of life’s necessities are

28   sufficiently grave to form the basis of an Eighth Amendment violation. Hudson v. McMillian,

                                                        4
 1   503 U.S. 1, 9 (1992). Although the Constitution “ ‘does not mandate comfortable prisons,’ ”
 2   Wilson v. Seiter, 501 U.S. 294, 298 (1991) (quoting Rhodes, 452 U.S. at 349), “inmates are
 3   entitled to reasonably adequate sanitation, personal hygiene, and laundry privileges, particularly
 4   over a lengthy course of time.” Howard, 887 F.2d at 137. Some conditions of confinement may
 5   establish an Eighth Amendment violation “in combination” when each alone would not suffice,
 6   but only when they have a combined effect that produces the deprivation of a single, identifiable
 7   human need such as food, warmth, or exercise—for example, a low cell temperature at night
 8   combined with a failure to issue blankets. Wilson, 501 U.S. at 304-05(comparing Spain v.
 9   Procunier, 600 F.2d 189, 199 (9th Cir. 1979) (outdoor exercise required when prisoners are
10   confined in small cells almost 24 hours per day), with Clay v. Miller, 626 F.2d 345, 347 (4th Cir.
11   1980) (outdoor exercise not required when prisoners had access to dayroom 18 hours per day)).
12   To say that some prison conditions may interact in this fashion, is far from saying that all prison

13   conditions are a seamless web for Eighth Amendment purposes. Id. Amorphous “overall

14   conditions” cannot rise to the level of cruel and unusual punishment when no specific deprivation

15   of a single human need exists. Id. Further, temporarily unconstitutional conditions of

16   confinement do not necessarily rise to the level of constitutional violations. See Anderson, 45

17   F.3d 1310, ref. Hoptowit, 682 F.2d at 1258 (abrogated on other grounds by Sandin, 515 U.S. 472

18   (in evaluating challenges to conditions of confinement, length of time the prisoner must go

19   without basic human needs may be considered)).

20          Objectively, the scenario presented in Plaintiff’s exhibits does not rise to the level of a

21   constitutional violation. Plaintiff’s exhibits establish that there were 20 sheets of sheetrock

22   leaning on the wall which State Employee Cobos wanted to straighten up. Cobos held one end of

23   the stack, another inmate held other end of the stack, and Plaintiff was asked to balance the stack

24   in the middle. Unfortunately, the sheets fell. Their weight was too much for Cobos to hold,

25   which in turn caused the other inmate’s fingers to get smashed, and shifted the weight of the all

26   the sheets of sheet rock to Plaintiff. Plaintiff was not directly impacted by the sheets of sheet

27   rock; the weight was simply too much for Plaintiff to balance, thereby injuring his shoulder. (See

28   Doc. 9, pp. 8, 13, 14.)

                                                       5
 1           Subjectively, if Plaintiff were able to show an objective deprivation, he must also show
 2   that prison officials acted with a sufficiently culpable state of mind, that of “deliberate
 3   indifference.” Wilson, 501 U.S. at 303; Labatad, 714 F.3d at 1160; Johnson, 217 F.3d at 733.
 4   “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051, 1060 (9th
 5   Cir.2004). “Under this standard, the prison official must not only ‘be aware of the facts from
 6   which the inference could be drawn that a substantial risk of serious harm exists,’ but that person
 7   ‘must also draw the inference.’” Id. at 1057 (quoting Farmer, 511 U.S. at 837). “‘If a prison
 8   official should have been aware of the risk, but was not, then the official has not violated the
 9   Eighth Amendment, no matter how severe the risk.’” Id. (quoting Gibson v. County of Washoe,
10   Nevada, 290 F.3d 1175, 1188 (9th Cir. 2002)). To prove knowledge of the risk, the prisoner may
11   rely on circumstantial evidence; in fact, the very obviousness of the risk may be sufficient to
12   establish knowledge. Farmer, 511 U.S. at 842; Wallis v. Baldwin, 70 F.3d 1074, 1077 (9th Cir.

13   1995). Plaintiff cannot show Cobos knew of and disregarded an excessive risk to Plaintiff’s

14   safety because Cobos moved the sheets of sheet rock along with Plaintiff and the other inmate.

15   Since Cobos was engaged in the same physical activity as Plaintiff (which resulted in injury to

16   Plaintiff), Plaintiff cannot show that Cobos had a sufficiently culpable state of mind toward

17   Plaintiff’s safety to state a cognizable claim under the Eighth Amendment.

18                           b.      Deliberate Indifference to Serious Medical Needs

19           Prison officials violate the Eighth Amendment if they are “deliberate[ly] indifferen[t] to [a

20   prisoner’s] serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 104 (1976). “A medical need

21   is serious if failure to treat it will result in ‘“significant injury or the unnecessary and wanton

22   infliction of pain.”’” Peralta v. Dillard, 744 F.3d 1076, 1081-82 (2014) (quoting Jett v. Penner,

23   439 F.3d 1091, 1096 (9th Cir.2006) (quoting McGuckin v. Smith, 974 F.2d 1050, 1059 (9th

24   Cir.1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th

25   Cir.1997) (en banc)).

26           To maintain an Eighth Amendment claim based on medical care in prison, a plaintiff must

27   first “show a serious medical need by demonstrating that failure to treat a prisoner’s condition

28   could result in further significant injury or the unnecessary and wanton infliction of pain. Second,

                                                        6
 1   the plaintiff must show the defendants’ response to the need was deliberately indifferent.”
 2   Wilhelm v. Rotman, 680 F.3d 1113, 1122 (9th Cir. 2012) (quoting Jett, 439 F.3d at 1096
 3   (quotation marks omitted)).
 4          As to the first prong, indications of a serious medical need “include the existence of an
 5   injury that a reasonable doctor or patient would find important and worthy of comment or
 6   treatment; the presence of a medical condition that significantly affects an individual’s daily
 7   activities; or the existence of chronic and substantial pain.” Colwell v. Bannister, 763 F.3d 1060,
 8   1066 (9th Cir. 2014) (citation and internal quotation marks omitted); accord Wilhelm, 680 F.3d at
 9   1122; Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir. 2000). For screening purposes, Plaintiff’s
10   shoulder injury is accepted as a serious medical need.
11          As to the second prong, deliberate indifference is “a state of mind more blameworthy than
12   negligence” and “requires ‘more than ordinary lack of due care for the prisoner’s interests or

13   safety.’” Farmer v. Brennan, 511 U.S. 825, 835 (1994) (quoting Whitley, 475 U.S. at 319).

14   Deliberate indifference is shown where a prison official “knows that inmates face a substantial

15   risk of serious harm and disregards that risk by failing to take reasonable measures to abate it.”

16   Id., at 847. In medical cases, this requires showing: (a) a purposeful act or failure to respond to a

17   prisoner’s pain or possible medical need and (b) harm caused by the indifference. Wilhelm, 680

18   F.3d at 1122 (quoting Jett, 439 F.3d at 1096). “A prisoner need not show his harm was

19   substantial; however, such would provide additional support for the inmate’s claim that the

20   defendant was deliberately indifferent to his needs.” Jett, 439 F.3d at 1096, citing McGuckin, 974

21   F.2d at 1060.

22          Deliberate indifference is a high legal standard. Toguchi v. Chung, 391 F.3d 1051, 1060

23   (9th Cir.2004). “Under this standard, the prison official must not only ‘be aware of the facts from

24   which the inference could be drawn that a substantial risk of serious harm exists,’ but that person

25   ‘must also draw the inference.’” Id. at 1057 (quoting Farmer, 511 U.S. at 837). “‘If a prison

26   official should have been aware of the risk, but was not, then the official has not violated the

27   Eighth Amendment, no matter how severe the risk.’” Id. (quoting Gibson v. County of Washoe,

28   Nevada, 290 F.3d 1175, 1188 (9th Cir. 2002)).

                                                       7
 1          To prevail on a deliberate indifference claim, a plaintiff must also show that harm resulted
 2   from the defendant’s wrongful conduct. Wilhelm, 680 F.3d at 1122; see also Jett, 439 F.3d at
 3   1096; Hallett v. Morgan, 296 F.3d 732, 746 (9th Cir. 2002) (prisoner alleging deliberate
 4   indifference based on delay in treatment must show delay led to further injury). Plaintiff’s
 5   allegations fail to show that any of the named defendants knew that Plaintiff required medical
 6   care and were indifferent to securing care for him. On the contrary, Plaintiff’s exhibits show that
 7   the work incident occurred on December 27, 2017, (Doc. 9, p. 8), radiographs were taken of his
 8   shoulder that same day (id., p. 9), an MRI was performed on March 5, 2018, (id., p. 10), and
 9   Plaintiff had surgery on April 23, 2018, (id., p. 11-12).
10          First, Plaintiff fails to link any named Defendant to any actions regarding the medical care
11   and treatment he received for his shoulder. Further, although Plaintiff seeks compensation for his
12   scars and resultant disability, he does not state any allegations that even suggest it was the

13   medical care—not the incident where Plaintiff was injured as a part of his job—that caused his

14   alleged disability. Even leniently construed, the relief Plaintiff seeks is clearly related to and

15   caused by his work injury. Indeed, Plaintiff’s exhibits show that only four months passed

16   between his injury and surgery, during which radiological tests were performed. This is not

17   beyond the timelines for scheduling shoulder surgery for people who are not incarcerated.

18                  2.      Supervisory Liability

19          Plaintiff appears to have named Warden Biter as a Defendant simply because he holds a

20   supervisory position. Under section 1983, liability may not be imposed on supervisory personnel

21   for the actions of their employees under a theory of respondeat superior. Ashcroft v. Iqbal, 556

22   U.S. 662, 677 (2009). “In a § 1983 suit or a Bivens action - where masters do not answer for the

23   torts of their servants - the term ‘supervisory liability’ is a misnomer.” Id. Therefore, when a

24   named defendant holds a supervisory position, the causal link between him and the claimed

25   constitutional violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th

26   Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978), cert. denied, 442 U.S. 941

27   (1979). Here, neither Plaintiff’s allegations, nor his exhibits, show that Warden Biter had any

28   involvement in the event that led to Plaintiff’s injury.

                                                        8
 1                          a.      Action or Inaction Claims
 2          “A supervisory official is liable under § 1983 so long as ‘there exists either (1) his or her
 3   personal involvement in the constitutional deprivation, or (2) a sufficient causal connection
 4   between the supervisor’s wrongful conduct and the constitutional violation.’” Rodriguez v.
 5   County of Los Angeles, 891 F.3d 776, 798 (9th Cir. 2018) (quoting Keates v. Koile, 883 F.3d
 6   1228, 1242-43 (9th Cir. 2018) (quoting Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011)). “The
 7   requisite causal connection can be established ... by setting in motion a series of acts by others or
 8   by knowingly refus[ing] to terminate a series of acts by others, which [the supervisor] knew or
 9   reasonably should have known would cause others to inflict a constitutional injury.” Starr, 652
10   F.3d at 1207-08 (internal quotation marks and citations omitted) (alterations in original). Thus, a
11   supervisor may “be liable in his individual capacity for his own culpable action or inaction in the
12   training, supervision, or control of his subordinates; for his acquiescence in the constitutional

13   deprivation; or for conduct that showed a reckless or callous indifference to the rights of others.”

14   Keates, 883 F.3d at 1243 (quoting Starr, 652 F.3d at 1208). As discussed above, the

15   circumstances of which Plaintiff complains do not amount to a constitutional deprivation. Thus,

16   neither an action, nor an inaction claim is cognizable against Warden Biter.

17                          b.      Policy Claims

18          To state a policy claim, a plaintiff must allege facts that show supervisory defendants

19   either personally participated in the alleged deprivation of constitutional rights; knew of the

20   violations and failed to act to prevent them; or promulgated or “implemented a policy so deficient

21   that the policy ‘itself is a repudiation of constitutional rights’ and is ‘the moving force of the

22   constitutional violation.’” Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989) (internal citations

23   omitted); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). “Under Monell v. Department of

24   Social Services, 436 U.S. 658 (1978), a municipality sued under § 1983 is not subject to vicarious

25   liability for the acts of its agents: it is only liable when the “execution of a government’s policy or

26   custom . . . made by . . . those whose edicts or acts may fairly be said to represent official policy,

27   inflicts the injury.” Duvall v. County of Kitsap, 260 F.3d 1124, 1141 (9th Cir. 2001) (citing

28   Monell at 694; Board of County Comm’rs v. Brown, 520 U.S. 397, 403 (1997) (“A municipality

                                                        9
 1   may not be held liable under § 1983 solely because it employs a tortfeasor . . . . We have
 2   consistently refused to hold municipalities liable under a theory of respondeat superior.”)). An
 3   unconstitutional policy cannot be proven by a single incident “unless proof of the incident
 4   includes proof that it was caused by an existing, unconstitutional policy.” City of Oklahoma City
 5   v. Tuttle, 471 U.S. 808, 823-24 (1985). In this instance, a single incident establishes a “policy”
 6   only when the decision-maker has “final authority” to establish the policy in question. Collins v.
 7   City of San Diego, 841 F.2d 337, 341 (9th Cir. 1988), citing Pembauer v. City of Cincinnati, 475
 8   U.S. 469 (1986).
 9           Further, “discrete wrongs B for instance, beatings B by lower level Government actors . . .
10   if true and if condoned by [supervisors] could be the basis for some inference of wrongful intent
11   on [the supervisor’s] part.” Iqbal, 556 U.S. at 683. The Ninth Circuit has held that, where the
12   applicable constitutional standard is deliberate indifference, a plaintiff may state a claim for
13   supervisory liability based on the supervisor’s knowledge of and acquiescence in unconstitutional

14   conduct by others. Starr v. Baca, 652 F.3d 1202 (9th Cir. 2011). A fundamental premise of this

15   form of liability requires that the actions or inaction by subordinate staff amount to a cognizable

16   claim for violation of a plaintiff’s constitutional rights and that the supervisorial defendant have

17   knowledge of such conduct. As discussed above, the circumstances of which Plaintiff complains

18   do not amount to a constitutional deprivation. Thus, a policy claim is not cognizable against

19   Warden Biter.

20                   3.       State Law Claim - Negligence

21                            a.      Government Claims Act

22           Under the California Government Claims Act (“CGCA”),2 set forth in California

23   Government Code sections 810 et seq., a plaintiff may not bring a suit for monetary damages

24   against a public employee or entity unless the plaintiff first presented the claim to the California

25   Victim Compensation and Government Claims Board (“VCGCB” or “Board”), and the Board

26
     2
27    The Government Claims Act was formerly known as the California Tort Claims Act. City of Stockton v. Superior
     Court, 42 Cal.4th 730, 741-42 (Cal. 2007) (adopting the practice of using “Government Claims Act” rather than
28   “California Tort Claims Act”).

                                                           10
 1   acted on the claim, or the time for doing so expired. “The Tort Claims Act requires that any civil
 2   complaint for money or damages first be presented to and rejected by the pertinent public entity.”
 3   Munoz v. California, 33 Cal.App.4th 1767, 1776 (1995). The purpose of this requirement is “to
 4   provide the public entity sufficient information to enable it to adequately investigate claims and to
 5   settle them, if appropriate, without the expense of litigation,” City of San Jose v. Superior Court,
 6   12 Cal.3d 447, 455 (1974) (citations omitted), and “to confine potential governmental liability to
 7   rigidly delineated circumstances: immunity is waived only if the various requirements of the Act
 8   are satisfied,” Nuveen Mun. High Income Opportunity Fund v. City of Alameda, Cal., 730 F.3d
 9   1111, 1125 (9th Cir. 2013). Compliance with this “claim presentation requirement” constitutes
10   an element of a cause of action for damages against a public entity or official. State v. Superior
11   Court (Bodde), 32 Cal.4th 1234, 1244 (2004). Thus, in the state courts, “failure to allege facts
12   demonstrating or excusing compliance with the claim presentation requirement subjects a claim

13   against a public entity to a demurrer for failure to state a cause of action.” Id. at 1239 (fn.

14   omitted).

15          Federal courts likewise must require compliance with the CGCA for pendant state law

16   claims that seek damages against state public employees or entities. Willis v. Reddin, 418 F.2d

17   702, 704 (9th Cir.1969); Mangold v. California Public Utilities Commission, 67 F.3d 1470, 1477

18   (9th Cir.1995). State tort claims included in a federal action, filed pursuant to 42 U.S.C. § 1983,

19   may proceed only if the claims were first presented to the state in compliance with the claim

20   presentation requirement. Karim-Panahi v. Los Angeles Police Department, 839 F.2d 621, 627

21   (9th Cir.1988); Butler v. Los Angeles County, 617 F.Supp.2d 994, 1001 (C.D.Cal.2008). Plaintiff

22   fails to state any allegations which establish compliance with the CGCA, to be permitted to

23   pursue negligence claims under California law in this action.

24                          b.      Supplemental Jurisdiction

25          Pursuant to 28 U.S.C. § 1367(a), in any civil action in which the district court has original

26   jurisdiction, the district court “shall have supplemental jurisdiction over all other claims in the

27   action within such original jurisdiction that they form part of the same case or controversy under

28   Article III,” except as provided in subsections (b) and (c). “[O]nce judicial power exists under §

                                                       11
 1   1367(a), retention of supplemental jurisdiction over state law claims under 1367(c) is
 2   discretionary.” Acri v. Varian Assoc., Inc., 114 F.3d 999, 1000 (9th Cir. 1997). “The district
 3   court may decline to exercise supplemental jurisdiction over a claim under subsection (a) if . . .
 4   the district court has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. §
 5   1367(c)(3); Parra v. PacifiCare of Ariz., Inc., 715 F.3d 1146, 1156 (9th Cir. 2013); Herman
 6   Family Revocable Trust v. Teddy Bear, 254 F.3d 802, 805 (9th Cir. 2001); see also Watison v.
 7   Carter, 668 F.3d 1108, 1117-18 (9th Cir. 2012) (even in the presence of cognizable federal
 8   claim, district court has discretion to decline supplemental jurisdiction over novel or complex
 9   issue of state law of whether criminal statutes give rise to civil liability). The Supreme Court has
10   cautioned that “if the federal claims are dismissed before trial, . . . the state claims should be
11   dismissed as well.” United Mine Workers of America v. Gibbs, 383 U.S. 715, 726 (1966). If
12   Plaintiff had complied with the CGCA, jurisdiction over his negligence claim under California

13   law would only be exercised while he has federal claims pending. However, since Plaintiff is

14   unable to state a cognizable federal claim, the Court should not exercise jurisdiction over his

15   negligence claim under California law.

16   II.    CONCLUSION

17          Plaintiff’s First Amended Complaint fails to state any cognizable claims. Plaintiff should

18   not be granted leave to amend as the defects in his pleading are not capable of being cured

19   through amendment. Akhtar v. Mesa, 698 F.3d 1202, 1212-13 (9th Cir. 2012).

20          Accordingly, it is HEREBY RECOMMENDED that this action be dismissed with

21   prejudice based on Plaintiff’s failure to state a cognizable claim. The Clerk of the Court is

22   directed to randomly assign a District Judge to this action.

23          These Findings and Recommendations will be submitted to the United States District

24   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. ' 636(b)(l). Within 21

25   days after being served with these Findings and Recommendations, Plaintiff may file written

26   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

27   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

28   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

                                                       12
 1   839 (9th Cir. Nov. 18, 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 2

 3   IT IS SO ORDERED.
 4
     Dated:    March 8, 2019                                     /s/   Sheila K. Oberto               .
 5                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     13
